The evidence shows the following case: Appellant was a butcher in the city of San Antonio, and purchased in San Antonio 317 head of cattle for his business. These cattle were bought in fifty different transactions from one to twenty-five head at a time. One hundred and sixty of them were raised in Bexar County, and *Page 603 
had never been inspected, and 157 of them had been brought to San Antonio from other counties by their owners for sale, and such owners had had the cattle inspected in the respective counties from which they were brought, and proper bills of sale and inspection certificates accompanied them. It appears that after appellant bought the cattle, they were inspected by appellee, the then inspector of hides and animals for Bexar County, and the fees for so doing charged to appellant. Appellant never requested such inspection. The suit was brought to recover of appellant such fees.
We are of opinion that defendant was liable.
Article 5013 [4621], Revised Statutes of 1895, makes it the duty of the inspector to examine and inspect all animals known or reported to him as sold in his district for slaughter. Defendant had purchased the animals for slaughter, and it became the duty of said officer to inspect the same upon that fact coming to his knowledge. Nothing in the other provisions of the statutes on the subject can be said to relieve the inspector of such duty, unless it be article 5022 [4630], which refers to animals brought from other counties. This article expressly states that the person so removing cattle from a county is protected from payment of inspection fees in any other district by the certificate issued to him in the county from which they are brought. Such certificate accompanied the 157 head brought into Bexar from other counties, and protected their owners from further fees so far as their sale in Bexar County was concerned. But article 5022 [4621] above referred to provides for inspection whenever cattle are sold for slaughter, and from its language contemplates that the inspection shall be made after the cattle are sold. It, therefore, seems clear that the fee to which the officer is entitled under the law for such inspection falls upon the purchaser for slaughter, who is then the owner, in whose hands the cattle subject to inspection then are.
There is no merit in the assignment which questions the constitutionality of these acts.
Affirmed.
Writ of error refused.